Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Andre Kebe appeals the district court’s orders denying Kebe’s 18 U.S.C. § 3582(c)(2) (2006) motion and his motion for reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Kebe, No. 8:97-cr00357-DKC-l (D.Md. Mar. 16, 2009). The motion for appointment of counsel is denied. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.
AFFIRMED.